                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 19-00042-SHG
ROY STEWART                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-4                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 07, 2019
                                      Form ID: 309A                      Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 09, 2019.
db             +ROY STEWART,   3662 W. GAILEY DRIVE,   TUCSON, AZ 85741-2019
15385596       +Nationstar/mr. Cooper,   Attn: Bankruptcy Department,   8950 Cypress Waters Blvd.,
                 Coppell TX 75019-4620

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: pamela@myazlawyers.com Jan 08 2019 01:48:00      PAMELA FAYE TRACHTMAN-ALLEN,
                 My AZ Lawyers, PLLC,   1731 W. Baseline Road,   #101,    Mesa, AZ 85202
tr             +EDI: QSJKARTCHNER.COM Jan 08 2019 06:28:00     STANLEY J KARTCHNER,    7090 N ORACLE RD #178-204,
                 TUCSON, AZ 85704-4333
smg             EDI: AZDEPREV.COM Jan 08 2019 06:28:00     AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,   PHOENIX, AZ 85007-2650
15385593       +EDI: AMEREXPR.COM Jan 08 2019 06:28:00     Amex,   Correspondence/Bankruptcy,     Po Box 981540,
                 El Paso TX 79998-1540
15385594       +EDI: CAPITALONE.COM Jan 08 2019 06:28:00     Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City UT 84130-0285
15385595       +E-mail/Text: bankruptcy.bnc@ditech.com Jan 08 2019 01:49:00      Ditech,    Attn: Bankruptcy,
                 Po Box 6172,   Rapid City SD 57709-6172
15385597       +Fax: 407-737-5634 Jan 08 2019 02:09:14     Ocwen Loan Servicing,    Attn: Research/Bankruptcy,
                 1661 Worthington Rd   Ste 100,   West Palm Beach FL 33409-6493
                                                                                              TOTAL: 7

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15385598           Pima Federal Credit Un
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 7, 2019 at the address(es) listed below:
              PAMELA FAYE TRACHTMAN-ALLEN   on behalf of Debtor ROY STEWART pamela@myazlawyers.com,
               drea@myazlawyers.com,cheyenne@myazlawyers.com
              STANLEY J KARTCHNER   trustee@aztrustee.com, skartchner@ecf.epiqsystems.com,
               michelle.duron@aztrustee.com,sunny.duron@aztrustee.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 3




         Case 4:19-bk-00042-SHG Doc 8 Filed 01/07/19                                Entered 01/09/19 22:59:56                Desc
                             Imaged Certificate of Notice                           Page 1 of 3
Information to identify the case:
Debtor 1              ROY STEWART                                                       Social Security number or ITIN        xxx−xx−1375
                      First Name   Middle Name    Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Arizona
                                                                                        Date case filed for chapter 7 1/2/19
Case number:          4:19−bk−00042−SHG


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/17

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       ROY STEWART

2.      All other names used in the
        last 8 years

3.     Address                               3662 W. GAILEY DRIVE
                                             TUCSON, AZ 85741

4.     Debtor's attorney                     PAMELA FAYE TRACHTMAN−ALLEN                            Contact phone 480−448−9800
                                             My AZ Lawyers, PLLC                                    Email: pamela@myazlawyers.com
       Name and address                      1731 W. Baseline Road
                                             #101
                                             Mesa, AZ 85202

5.     Bankruptcy trustee                    STANLEY J KARTCHNER                                    Contact phone 520−742−1210
                                             7090 N ORACLE RD #178−204                              Email: trustee@aztrustee.com
       Name and address                      TUCSON, AZ 85704
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 4:19-bk-00042-SHG Doc 8 Filed 01/07/19                                       Entered 01/09/19 22:59:56                    Desc
                         Imaged Certificate of Notice                                  Page 2 of 3
Debtor ROY STEWART                                                                                                Case number 4:19−bk−00042−SHG


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                    Office Hours:
                                                38 S. Scott Avenue                                                8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Tucson, AZ 85701−1704
    address. You may inspect all records filed
    in this case at this office or online at                                                                      Contact Phone: (520) 202−7500
    www.pacer.gov.
                                                                                                                  Date: 1/7/19

7. Meeting of creditors                          February 12, 2019 at 12:00 PM                                    Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a                   James A. Walsh Courthouse, 38
    questioned under oath. In a joint case,      later date. If so, the date will be on the court                 S. Scott Avenue, Suite 140,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                          Tucson, AZ


8. Presumption of abuse                          Insufficient information has been filed to date to permit the clerk to make any
                                                 determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you      when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                     Filing deadline: 4/15/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




     Case 4:19-bk-00042-SHG Doc 8 Filed 01/07/19                                                Entered 01/09/19 22:59:56                         Desc
                         Imaged Certificate of Notice                                           Page 3 of 3
